Order, Supreme Court, New York County (Fern Fisher-Brandveen, J.), entered on or about October 10, 1996, which, inter alia, awarded defendant *300temporary maintenance of $1,600 a month, unanimously affirmed, without costs.
The record supports the motion court’s finding that plaintiff has earned income of approximately $98,000 a year and that defendant has unearned income of approximately $24,000 a year. Given these findings, the temporary maintenance award of $1,600 a month plus payment of unreimbursed non-elective pharmaceutical, medical and dental expenses incurred by defendant and the parties’ child, in addition to the child support of $1,400 a month ordered by Family Court, represents a measured accommodation between the reasonable needs of defendant and the financial ability of plaintiff, determined with due regard for the preseparation standard of living (Lasry v Lasry, 180 AD2d 488; Shapiro v Shapiro, 163 AD2d 294, 296). Plaintiff has not demonstrated that the support payments are so prohibitive as to deprive him of the income and assets necessary to meet his own living expenses (cf., Stanton v Stanton, 211 AD2d 781). Concur—Murphy, P. J., Sullivan, Nardelli and Tom, JJ.